
	
		I
		112th CONGRESS
		1st Session
		H. R. 1443
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Broun of Georgia
			 (for himself, Mr. Boren,
			 Mr. Ross of Arkansas,
			 Mr. Altmire,
			 Mr. Matheson,
			 Mr. Bishop of Utah,
			 Mr. Rehberg,
			 Ms. Jenkins, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committees on Energy and
			 Commerce and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To protect the use of traditional hunting and fishing
		  implements and to prevent unnecessary and unwarranted restrictions on the
		  implements used by the hunting and fishing communities.
	
	
		1.Short titleThis Act may be cited as the
			 Outdoor Sports Protection
			 Act.
		2.FindingsCongress finds that—
			(1)millions of
			 Americans of all ages enjoy recreational fishing, sport shooting, and
			 hunting;
			(2)those millions of
			 anglers, sport shooters, and hunters are the primary source of funding for
			 Federal and State wildlife and habitat conservation and management;
			(3)lead and other
			 types of traditional fishing, shooting, and hunting implements have been used
			 by Americans for hundreds of years;
			(4)alternative forms
			 of sinkers and fishing lures are considerably more expensive than those made of
			 traditional materials; consequently, a ban on traditional fishing implements
			 would decrease fishing participation and impose significant additional costs on
			 millions of Americans who fish;
			(5)alternative forms
			 of ammunition and ammunition components are considerably more expensive than
			 those made of traditional materials, and can be difficult if not impossible to
			 obtain; consequently, a ban on traditional ammunition would decrease
			 participation in the shooting sports and impose significant costs on the
			 millions of American hunters and sport shooters;
			(6)any reduction in
			 participation in fishing, hunting, and the shooting sports would greatly affect
			 funding for Federal and State wildlife and habitat conservation; and
			(7)voluntary programs
			 by hunters to reduce lead use have largely been successful, and in the absence
			 of more definitive evidence of harm to the environment the Federal Government
			 should not take steps to restrict the use of traditional hunting and fishing
			 implements.
			3.DefinitionsIn this Act:
			(1)Traditional
			 hunting and fishing implementThe term traditional hunting
			 and fishing implement means any—
				(A)firearm;
				(B)ammunition;
				(C)ammunition
			 component;
				(D)fishing
			 lure;
				(E)fishing sinker or
			 weight; and
				(F)fishing line;
				that
			 contains lead, zinc, copper, or brass.(2)Federal public
			 land
				(A)In
			 generalExcept as provided in subparagraph (B), the term
			 Federal public land means any land or water that is—
					(i)owned by the
			 United States; and
					(ii)managed by the
			 Department of the Interior or the Department of Agriculture for purposes that
			 include the conservation of natural resources.
					(B)ExclusionThe
			 term Federal public land does not include any land or water held
			 in trust for the benefit of—
					(i)a
			 federally recognized Indian tribe; or
					(ii)a
			 member of a federally recognized Indian tribe.
					4.Protection of
			 traditional hunting and fishing implement
			(a)In
			 generalThe Administrator of the Environmental Protection Agency
			 shall not take action to prohibit or otherwise restrict, based on material
			 content, the manufacture, importation, sale, or use of any traditional hunting
			 and fishing implement.
			(b)ReportIf
			 the Administrator determines that the best scientific evidence available
			 demonstrates that the use of any traditional hunting and fishing implement is
			 having or will have a substantially detrimental effect on the environment, the
			 Administrator shall report those findings to Congress, with any recommendation
			 that the Administrator may have for legislative action.
			5.Limitation on
			 Departments of the Interior and Agriculture
			(a)In
			 generalSubject to section 7, the Department of the Interior and
			 the Department of Agriculture, including each agency and bureau of such
			 Departments, shall not newly prohibit or limit, based on material content, the
			 use of any traditional hunting and fishing implement on Federal public
			 lands.
			(b)ReportIf
			 the Secretary of the Interior or Secretary Agriculture determines that the best
			 scientific evidence available demonstrates that the use of traditional hunting
			 and fishing equipment is having or will have a substantially detrimental effect
			 on the sustainability of a local fish or wildlife population, the Secretary
			 shall report those findings to Congress, with any recommendation that the
			 Secretary or Secretaries may have for legislative action.
			6.State
			 complianceSubject to section
			 7, no State or territory of the United States shall be eligible for any funding
			 or apportionment under the Pittman-Robertson Wildlife Restoration Act (16
			 U.S.C. 669 et seq.) or the Dingell-Johnson Sport Fish Restoration Act (16
			 U.S.C. 777 et seq.) if the State or territory prohibits or otherwise restricts,
			 based on material content, the sale or use of any traditional hunting and
			 fishing implement.
		7.ExceptionsNothing in this Act affects the Department
			 of the Interior’s, Department of Agriculture’s, a State’s, or a territory’s
			 authority to prohibit or limit, based on material content, the types of
			 traditional hunting and fishing implements used for hunting and fishing to the
			 extent a specific law or regulation is in effect on the date of enactment of
			 this Act.
		
